McGuire, J.,
dissents in a memorandum as follows: This appeal is controlled by Farmer v National Life Assn. of Hartford, Conn. (138 NY 265 [1893]) and our decision in Quinn v Booth Mem. Hosp. (239 AD2d 266 [1997]). In Farmer, the plaintiff commenced an action in state Supreme Court, the defendant removed it to federal court, and the federal court remanded it to Supreme Court. The defendant then moved to dismiss on the grounds that it had not been properly served and that the admission of service was defective. On the defendant’s appeal to the Court of Appeals from the denial of its motion, the Court held that the defendant had waived this objection when it removed the action to federal court: “It is unnecessary to consider what force, if any, the objections to the mode of service of process in this case and to the sufficiency of the admission of service might have had, if they had been seasonably made, for we think it must be held that the defendant necessarily submitted itself to *533the jurisdiction of the state court and waived any defect there may have been in the procedure to acquire jurisdiction of its person, by the proceeding which it initiated and consummated for the removal of the action into the United States Circuit Court. There could be no transfer of the cause from the state to the federal jurisdiction, unless there was an action pending. The federal statute required it, and the petition must so allege, and must also aver that the petitioner is a party to the action . . . [The rule recognizing the right of a defendant to challenge service after certain special appearances] has no application where the defendant becomes an actor in the suit and institutes a proceeding which has for its basis the existence of an action to which he must be a party. He thereby submits himself to the jurisdiction of the court” (138 NY at 269-270).
As is evident, the Court concluded both that the act of removing the case necessarily entailed a concession by the defendant that jurisdiction of its person had been properly acquired by the state court, and that the concession was conclusive. The Court reiterated this rationale in the course of discussing with approval a federal case in which, following the removal of an action commenced in state court, the court denied the defendant’s motion to dismiss on the ground of defective service, reasoning that, “[b]y bringing it here, he voluntarily treats it as properly commenced and actually pending in the state court, and he cannot, after it is entered here, treat it otherwise” (id. at 271, quoting Sayles v Northwestern Ins. Co., 2 Curtis C.C. 212, 21 F Cas 608 [Cir Ct RI 1856, No. 12,421]). The Court stated: “The principle thus formulated, is, we think, sound, reasonable and just. It cannot be tolerated that a defendant shall question the jurisdiction of a state tribunal over his person, after he has effected a transfer of the cause to another court, by placing upon its records an affirmation under oath of the pendency of the action, and of his relation to it as a party, and obtained the approval of the court of the bond required as a condition of its removal. If the cause is subsequently remanded, he cannot be heard to say that his own proceedings have in effect been coram non judice” (id. at 271-272).
We followed Farmer in Quinn, holding that the defendants’ “filing of a removal petition to Federal court effected a general appearance precluding their objections to defective service under CPLR 308 (1) or (2) after the case was remanded to State court” (Quinn, 239 AD2d at 266). Moreover, we rejected the “suggestion] that Farmer is no longer valid” (id.).
Defendants argue that Farmer and Quinn are not controlling because “both cases involv[e] a challenge to [personal jurisdic*534tion based on] service of process only,” not a “challenge to personal jurisdiction under the long-arm statute or the due process clause.” They cite no authority in support of this effort to create different classes of challenges to personal jurisdiction. Nor do they explain why an objection to personal jurisdiction based on improper (or even a complete lack of) service of process is of lesser moment than or otherwise stands on a different footing from objections to personal jurisdiction based on either the inapplicability of a long-arm statute or the want of sufficient contacts to satisfy due process.* Aside from these difficulties with defendants’ argument, nothing in Farmer suggests that its waiver analysis turned on the specific reason personal jurisdiction allegedly was lacking. The insurmountable difficulty, however, flows from the rationale of Farmer — removal to federal court entails a concession that personal jurisdiction properly was obtained by the state court — and our obligation to accept its validity. That rationale applies with the same force to all objections to personal jurisdiction, be they based on the inapplicability of a long-arm statute, the insufficiency of contacts or improper service.
Defendants also argue that: (1) “a combined reading of CPLR 320 . . . and 3211 . . . establishes that removal does not constitute an appearance which . . . waives jurisdictional objections” and (2) “[c]onsistent with [federal precedents], the Federal Rules of Civil Procedure plainly allow objection to personal jurisdiction once a case is removed from state to federal court.” The latter argument was raised unsuccessfully in Quinn (reply brief at 7; Quinn v Booth Mem. Hosp., 239 AD2d 266 [1997], supra). Moreover, both arguments apply with equal force to the waiver analysis in Farmer. Whatever their force, acceptance of either of these arguments would require us either to refuse to follow Farmer or to limit its holding to its particular facts without identifying a basis for doing so that does not equally undermine that holding.
At least implicitly, the majority rejects defendants’ attempt to distinguish Farmer and Quinn. The majority, however, chooses to follow the recent decision of a panel of the Third Department in Benifits by Design Corp. v Contractor Mgt. Servs., LLC (75 AD3d 826 [2010]), because its reasoning is persuasive and a *535“uniform construction of the CPLR throughout the state” is desirable. The rationale of Farmer certainly is open to question, its inconsistency with federal law is clear, and it arguably unduly burdens the exercise of a federal right. But it has not been overruled by the Court of Appeals, and Quinn and Benifits by Design come to different conclusions on the question of whether Farmer was superseded by the CPLR. Moreover, defendants do not contend that Farmer is no longer good law but seek only to distinguish it, and thus the majority decides this appeal on a ground not raised by defendants (see Misicki v Caradonna, 12 NY3d 511, 519 [2009] [“to decide this appeal on a distinct ground that we winkled out wholly on our own would pose an obvious problem of fair play”]). For these reasons, I would follow Farmer despite my reservations about its rationale.
Accordingly, I would reverse and deny defendant’s motion to dismiss for lack of personal jurisdiction.

 Similarly, in specifying when an appearance confers personal jurisdiction, CPLR 320 (b) does not recognize different categories of objections to personal jurisdiction. Moreover, in contrast to rule 12 (b) (2), (4) and (5) of the Federal Rules of Civil Procedure, CPLR 3211 “centers all objections going to personal jurisdiction under the single caption of paragraph 8” (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3211:30).